Supreme Court of Florida
                                   ____________

                                  No. SC15-1691
                                  ____________

                            CLAUDIO J. POILLOT,
                                 Petitioner,

                                         vs.

                             STATE OF FLORIDA,
                                 Respondent.

                                [September 8, 2016]

POLSTON, J.

      Claudio J. Poillot seeks review of the decision of the Fifth District Court of

Appeal in State v. Poillot, 173 So. 3d 1070 (Fla. 5th DCA 2015) (holding that

deviation from work release program establishes a prima facie case for escape), on

the ground that it expressly and directly conflicts with the decision of the Second

District in State v. Williams, 918 So. 2d 400 (Fla. 2d DCA 2006) (holding that

deviation from work release program does not establish a prima facie case for

escape), on a question of law.1 For the reasons described below, we approve the




      1. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.
decision in Poillot and disapprove of the decision in Williams to the extent it is

inconsistent with this decision.

                                   I. BACKGROUND

      Claudio J. Poillot was convicted of a felony and sentenced to 48 months in

the State of Florida Department of Corrections (“DOC”). On the date of the instant

offense, July 29, 2014, Poillot was in state custody housed at the Kissimmee

Community Center. As part of a work release program, Poillot began employment

with a construction company, JS & Son Construction Services. The work release

program permitted Poillot to work outside of the correctional facility from 6:00

a.m. to 6:00 p.m., Monday through Saturday. Poillot, 173 So. 3d at 1071. “On

July 29, 2014, he left the Kissimmee Community Work Release Center and timely

reported to work at JS & Son Construction. Shortly thereafter, Poillot left his place

of employment without permission and was unaccounted for until he timely

returned to the work release center before 6:00 p.m., at which time he was placed

under arrest for escape.” Id. at 1072.

      Poillot was charged by amended information with escape pursuant to section

944.40, Florida Statutes. Subsequently, Poillot filed a motion to dismiss pursuant

to Florida Rule of Criminal Procedure 3.190(c)(4). Id. at 1071-72. After a hearing

on the motion, the trial court granted Poillot’s motion to dismiss, and the State

timely appealed. Id.


                                         -2-
      The Fifth District reversed, “[c]oncluding that the undisputed material facts

are legally sufficient to withstand a motion to dismiss.” Id. at 1071. “In

determining whether the State sufficiently demonstrated a prima facie case of

escape under section 944.40 in the context of this case, [the Fifth District] also

examine[d] section 945.091, Florida Statutes (2014), which authorizes the DOC to

extend the limits of a prisoner’s confinement.” Id. at 1072. The Fifth District

discussed that the language in section 945.091(1)(b) shows that work release is

merely an extension of the place of confinement, so that a prisoner may still be

regarded as “confined” even though not physically present in a state or county

correctional facility. Id. at 1073. The Fifth District concluded that “the work-

release program was an extension of Poillot’s confinement, and his deviation from

the program in the manner asserted by the State establishes a prima facie case for

escape.” Id. Therefore, the Fifth District found that “the trial court erred in

dismissing the amended information.” Id.

                                   II. ANALYSIS

      Poillot argues that he was absent from work, not escaping from confinement

as contemplated by the applicable statute. Additionally, Poillot argues that the

Fifth District’s statutory interpretation violates due process and the applicable

statute should be construed as requiring either knowledge or notice in order to

sustain an escape charge. Specifically, he argues that even though he may have


                                         -3-
been in violation of the rules of the work release program when he left his place of

employment without permission, and his privilege to participate in the program

may have been withdrawn, he still must have been aware of or notified of his

termination from employment or revocation from the work release program in

order to sustain the charge of escape. We disagree.2

      Section 944.40, Florida Statutes, provides that a prisoner who escapes

confinement commits a second-degree felony:

              Any prisoner confined in any prison, jail, private correctional
      facility, road camp, or other penal institution, whether operated by the
      state, a county, or a municipality, or operated under a contract with
      the state, a county, or a municipality, working upon the public roads,
      or being transported to or from a place of confinement who escapes or
      attempts to escape from such confinement commits a felony of the
      second degree . . . .

§ 944.40, Fla. Stat. (2014).

      Additionally, section 945.091, Florida Statutes, authorizes the DOC to

extend the limits of a prisoner’s confinement:

      (1) The department may adopt rules permitting the extension of the
      limits of the place of confinement of an inmate as to whom there is
      reasonable cause to believe that the inmate will honor his or her trust
      by authorizing the inmate, under prescribed conditions and following
      investigation and approval by the secretary, or the secretary’s
      designee, who shall maintain a written record of such action, to leave
      the confines of that place unaccompanied by a custodial agent for a
      prescribed period of time to:


      2. Our standard of review is de novo. See Hopkins v. State, 105 So. 3d 470,
472 (Fla. 2012).


                                        -4-
       ...

             (b) Work at paid employment, participate in an
             education or a training program, or voluntarily serve a
             public or nonprofit agency or faith-based service group in
             the community, while continuing as an inmate of the
             institution or facility in which the inmate is confined,
             except during the hours of his or her employment,
             education, training, or service and traveling thereto and
             therefrom. . . .

       ...

      (4) The willful failure of an inmate to remain within the extended
      limits of his or her confinement or to return within the time prescribed
      to the place of confinement designated by the department shall be
      deemed as an escape from the custody of the department and shall be
      punishable as prescribed by law.

§ 945.091, Fla. Stat. (2014) (emphasis added).

      Under section 945.091(4), an inmate on authorized work release can be

guilty of escape under section 944.40 in at least two different ways: (1) by

willfully failing to remain within the extended limits of his or her confinement; or

(2) by willfully failing to return within the time prescribed to the place of

confinement. See Atwell v. State, 739 So. 2d 1166, 1167 (Fla. 1st DCA 1999).

      In this case, pursuant to section 945.091, the work release program was an

extension of the limits of Poillot’s confinement, and he was still confined when he

was working as part of a work release program at JS & Son Construction. See §

945.091(1)(b), Fla. Stat. When Poillot left his place of employment without

permission, he willfully failed to remain within the extended limits of his



                                         -5-
confinement and would be guilty of escape pursuant to one of the manners

described in section 945.091(4). Additionally, contrary to Poillot’s assertion,

Poillot need not be aware of the changed conditions of his employment status with

the work release program in order to sustain an escape charge. As explained

earlier, an escape charge requires (1) willfully failing to remain within the

extended limits of his confinement, or (2) willfully failing to return within the time

prescribed to the place of confinement. § 945.091(4), Fla. Stat. Poillot’s

knowledge that he was actually terminated from JS & Son Construction after

leaving without permission does not change the fact that he willfully escaped from

confinement, as defined by statute.

      Accordingly, pursuant to the applicable statutes, an inmate is still confined

when he is working as part of a work release program, and leaving without

permission would subject the inmate to a charge of escape.

                                III. CONCLUSION

      We approve the decision in Poillot and disapprove of the decision in

Williams to the extent it is inconsistent with this decision.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, and PERRY,
JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.


                                         -6-
Application for Review of the Decision of the District Court of Appeal - Direct
Conflict of Decisions

      Fifth District - Case No. 5D15-353

      (Osceola County)

James S. Purdy, Public Defender, and Steven Neale Gosney, Assistant Public
Defender, Seventh Judicial Circuit, Daytona Beach, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Tallahassee, Florida; Wesley Harold Heidt,
Bureau Chief, and Kristen Lynn Davenport, Assistant Attorney General, Daytona
Beach, Florida,

      for Respondent




                                       -7-